Citation Nr: 0407783	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-13 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for residuals of a left 
leg fracture.  

3.  Entitlement to service connection for residuals of a 
right arm fracture.  

4.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of a left leg 
laceration.  

5.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of a right arm 
hematoma.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from December 1943 to March 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in June 2003.  

The issue of entitlement to a disability rating in excess of 
10 percent for service-connected residuals of a right arm 
hematoma is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The competent medical evidence of record shows the 
veteran does not have asbestosis or residuals of asbestos 
exposure.  

2.  The competent medical evidence of record shows the 
veteran does not have residuals of a left leg fracture.  

3.  The competent medical evidence of record shows the 
veteran does not have residuals of a right arm fracture.  

4.  The service-connected residuals of a left leg laceration 
are manifested by no more than a tender and painful scar on 
objective demonstration.  


CONCLUSIONS OF LAW

1  Asbestosis or residuals of asbestos exposure was not 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  

2.  Residuals of a left leg fracture were not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

3.  Residuals of a right arm fracture were not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

4.  The criteria for a disability rating in excess of 10 
percent for service-connected residuals of a left leg 
laceration have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2002) (effective prior to August 30, 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2003) (effective August 30, 
2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision with respect to the 
issues of service connection for right arm and left leg 
fractures and increased evaluation for residuals of a left 
leg laceration were made prior to November 9, 2000, the date 
the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

However, the RO, in a November 2001 letter, notified the 
veteran of the evidence and information necessary to 
substantiate his claim for service connection for fractures 
of the right arm and left leg and increased evaluation for 
residuals of laceration of the left leg.  With respect to the 
issue of service connection for asbestosis, the RO denied 
service connection in a February 2002 rating decision.  Only 
after that rating action was promulgated did the AOJ, in a 
March 2002 letter, notify the veteran of the information 
necessary to substantiate his claim.  Specifically, the RO, 
in these letters as well as an October 2002 letter, notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

Additionally, in the July 2000, February 2002, May 2002 and 
February 2003 rating decisions, the RO notified veteran the 
reason why he was not entitled to service connection for the 
claimed disabilities and an increased rating.  The April 2003 
statement of the case fully provided the laws and regulations 
pertaining to entitlement to the benefits sought, and it 
included a detailed explanation as to why he had no 
entitlement to service connection or an increased rating 
under the applicable laws and regulations based on the 
evidence provided at that time.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 (c), 
(d) (2003).  In this case, the RO had previously obtained the 
veteran's complete service medical records in June 1947.  The 
evidence in this case also includes all available post-
service VA and private medical records.  The veteran does not 
contend and the evidence does not indicate that there is 
additional relevant post-service medical evidence that has 
not been obtained.  The veteran has also been provided VA 
compensation examinations with respect to the issues being 
decided.  Consequently, no further development is necessary 
for resolution of the claims for service connection or the 
increased rating issue.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide 
a pre-initial adjudication notice.  The only way the AOJ 
could provide such a notice, however, would be to vacate all 
prior adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  There is no 
basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Statement of the 
Case (SOC) [or Supplemental Statement of the Case (SSOC)] was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

I.	Service Connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Asbestosis

The veteran contends that he while performing his duties, 
including scraping, sanding and re-painting ships as a seaman 
during WWII he was exposed to asbestos.  He contends that 
that exposure to this lead-based paint constituted exposure 
to asbestos or resulted in asbestosis and that he should be 
awarded service connection for the residuals from that 
exposure.  

The veteran's service medical records do not show any 
complaints or findings of a pulmonary disorder during service 
or at discharge.

VA medical records from 1987 to 2002 show no findings or 
diagnosis of asbestosis.  At a November 2002 VA compensation 
examination for the purpose of determining whether he had 
asbestosis or a disability that is the result of asbestosis 
exposure, the veteran reported that he performed painting and 
sandblasting on ships during active service but did not know 
whether he had been exposed to asbestos.  The examiner 
performed a physical examination and noted that the claims 
folder was reviewed in connection with the examination.  The 
examiner also reviewed the results of a chest x-ray, a 
computerized tomography (CT) chest scan, a high resolution CT 
chest scan, pulmonary function testing and laboratory 
studies.  Based on the history and the examination results, 
the examiner diagnosed history of asbestos exposure with no 
evidence of asbestosis.  The examiner stated that the veteran 
has no evidence of asbestosis on x-ray CT scans, or 
laboratory testing and that the veteran had no restrictive 
lung disease per the pulmonary function testing.  The 
examiner concluded that there was no evidence of a diagnosis 
of asbestosis.  

The definitive issue in this case is whether the veteran has 
asbestosis or a current disability manifested by asbestos 
exposure.  This question is medical in nature and requires 
competent medical evidence.  The veteran's belief that he has 
asbestosis from his duties in the United States Navy during 
World War II does not constitute such competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (the 
Court held that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (the Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  Here, there is no competent medical evidence 
of record showing the veteran has asbestosis or currently has 
a disability that is the result of asbestosis exposure.  In 
fact, the veteran does not contend that a qualified 
healthcare professional has rendered such a diagnosis.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  As 
there is no competent medical evidence of current diagnosis 
of asbestosis or other residual of asbestos exposure, the 
Board concludes that the preponderance of such evidence is 
against entitlement to service connection for asbestosis and 
residuals of asbestos exposure.  See  Gilbert, 1 Vet. App. 
49.  Thus, the claim must be denied.

B.  Residuals of a Left Leg Fracture and a Right Arm Fracture

The veteran seeks service connection for residuals of a left 
leg fracture and a right arm fracture.  The veteran contends 
that he fractured his left leg at the same time he sustained 
the laceration to the left leg in January 1946 when he fell 
on a piece of glass.  He also contends that he fractured his 
right arm during active service and that this was the same 
time he had been diagnosed with a calcified hematoma of the 
right arm.  He contends that he fell into a muck rack on the 
side of the chow hall and split his arm open, for which he 
underwent an operation approximately three months later.  He 
argues that the fractures to both extremities have resulted 
in arthritis.  

The service medical records show the veteran underwent an x-
ray examination of the right humerus in May 1944.  This 
revealed a moderately calcified body in the lateral aspect of 
the upper humerus, which was not attached to the bone.  The 
diagnosis was calcified humerus, for which he subsequently 
underwent surgical removal in August 1944.  There is 
absolutely no indication that he sustained a right arm injury 
at that time or that he fractured his right arm.  

The service medical records show the veteran sustained a 
laceration to the left leg in January 1946 when he fell on a 
piece of glass while running across a field.  The examiner 
described the injury as a small lacerated cut approximately 
one-half centimeter in length, for which he was treated with 
nine sutures and sulfa.  Again, there is no evidence showing 
the veteran sustained a left leg fracture at that time or at 
any other time during active service.  

The March 1946 report of physical examination at separation 
shows the extremities were normal.  The probative evidence of 
record shows that the veteran did not sustain a fracture of 
the left leg or the right arm during active service.  

The post-service medical evidence also does not show a 
diagnosis of arthritis of the left leg or right arm during 
the initial post-service year.  Consequently, a presumption 
in favor of service connection for chronic disease manifest 
during the initial post-service year is not for application.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The post-service medical evidence specifically shows the 
veteran was admitted to a VA hospital in December 1947 
because of complaints of pain in the right arm and left leg.  
Following physical examination the examiner stated that there 
was no apparent cause for his complaints.  X-ray examination 
of the right arm showed no evidence of past or present 
disease of the bone.  There was no evidence of a foreign body 
in the left lower extremity.  The diagnosis was cicatrix of 
the right arm and left leg, which were untreated and 
unchanged.  

The post-service medical evidence does reveal that the 
veteran sustained a left shoulder fracture in July 1952 for 
which he was treated at the VA hospital.  

The remaining post-service medical evidence dated since 1954 
shows that the veteran has undergone multiple repeat x-ray 
examinations of his right arm and his left leg.  These 
examinations fail to reveal residuals of a fracture of either 
extremity.  For example, x-rays performed during a January 
1981 VA compensation exam found there were no significant 
radiographic abnormalities of either the right humerus or the 
left tibia and fibula.  The Board notes that during the 
orthopedic examination, the veteran reported a history of the 
in-service hematoma and the leg laceration, but he did not 
state that he had fractured either extremity during active 
service.  In fact, the post-service medical evidence reveals 
no more than the residuals of the right arm hematoma and left 
leg laceration for which the veteran is already service-
connected.  Most recently, x-ray examinations were conducted 
during VA compensation examinations in March 1987 and April 
1991.  Neither examination revealed a prior fracture of the 
right arm or left leg or residuals of a fracture of either 
extremity.  

The Board finds that the competent medical evidence of record 
shows the veteran does not have residuals of a left leg 
fracture or residuals of a right arm fracture.  As noted 
above, in the absence of proof of present disability there 
can be no valid claim.  See Brammer.  As there is no 
competent medical evidence of current diagnoses of a fracture 
of the left leg or fracture of the right arm, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for fracture of the left 
leg or fracture of the right arm.  See  Gilbert, 1 Vet. App. 
49.  Thus, the claim must be denied.

II.  Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  The Board notes that where an increase in a 
service-connected disability is at issue, the present level 
of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See 38 C.F.R. § 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  38 C.F.R. § 4.14 (2003).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The veteran seeks entitlement to a disability rating in 
excess of 10 percent for the residual laceration scar to his 
left leg.  He contends that he has increased pain especially 
during changes in the weather.  

In March 1946, the RO granted service connection for a 
laceration wound scar and assigned a zero percent rating.  In 
a June 1990 decision, the Board granted entitlement to a 10 
percent rating for the superficial laceration scar of the 
left leg.  The Board based the decision primarily on the 
findings reported during a June 1990 VA compensation 
examination.  The RO implemented the 10 percent rating, 
effective September 14, 1988.  

The veteran filed his claim for an increased rating in May 
2000.  During the June 2000 VA compensation examination, the 
veteran's major complaint regarding the left leg was pain and 
swelling in the left ankle associated with a prior fracture.  
He stated that the old laceration scar was of no concern.  
Physical examination showed the scar was three inches in 
length, flat, nontender and nonadherent to the underlying 
tissue.  There was no evidence ulceration and no sensory 
changes associated with the scar.  The diagnosis was scar to 
the left lower leg.  

The entire private medical treatment records obtained in 
connection with the veteran's current claim for increase show 
no complaints of or treatment for residual symptoms 
associated with the service-connected laceration scar.  

During a November 2002 VA compensation examination, the 
veteran did not report any specific complaint regarding the 
superficial scar of the left lower extremity.  Physical 
examination showed a one-inch by one-half inch hyperpigmented 
scar on the anterior aspect of the shin.  The scar was not 
ulcerated and there were no chronic skin changes.  The scar 
was not associated with any tissue loss and no adherence to 
any underlying tissues.  The examiner stated that the scar 
was slightly tender to palpation.  

The Rating Schedule provides a 10 percent disability rating 
for superficial scars that are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (effective prior to August 30, 2002).  

During this appeal, the Rating Schedule diagnostic criteria 
pertaining to the skin were revised.  The revised criteria 
provide a 10 percent evaluation for superficial scars that 
are painful on examination.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7804, Note 1 (effective August 30, 
2002).  

Under both the former and revised criteria, a 10 percent 
evaluation is the maximum evaluation.  VA must consider the 
claim under both versions of the regulations and rating 
criteria found in the Rating Schedule and apply the version 
most favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In this case, however, it does not 
appear that one version is more favorable than the other, and 
the criteria, although organized slightly differently in one 
version than in the other, remain substantially the same.  

The probative evidence in this case consists of the findings 
reported during the VA examinations in June 2000 and November 
2002.  These findings demonstrate that the veteran's service-
connected disability is manifested by no more than a 
superficial scar that is tender and painful on objective 
demonstration.  The examination findings show that the 
residual scar is superficial and does not cause underlying 
soft tissue damage.  The findings also show the scar is not 
ulcerated.  

Under the rating criteria in effect prior to August 30, 2002 
and the rating criteria that became effective August 30, 2002 
the veteran is already receiving the maximum schedular rating 
for his service-connected scar of the left leg.  

For these reasons, the Board finds that the service-connected 
residuals of a left leg laceration is manifested by no more 
than a tender and painful scar. The Board concludes that the 
preponderance of the evidence does not support an evaluation 
in excess of 10 percent for service-connected residuals of a 
left leg laceration.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002) (effective 
prior to August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2003) (effective August 30, 2002).   Thus, the benefit-
of-the-doubt does not apply and the claim is denied.


ORDER

Service connection for asbestosis is denied.  

Service connection for residuals of a left leg fracture is 
denied.  

Service connection for residuals of a right arm fracture is 
denied.  

A disability rating in excess of 10 percent for service-
connected residuals of a left leg laceration is denied.  

REMAND

The veteran has indicated that his service-connected right 
arm disability has increased in severity and now includes 
weakness of the right upper extremity.  He testified that he 
has received additional VA and private medical treatment for 
his right arm disability since the November 2002 VA 
examination.  

During the November 2002 VA compensation examination, the 
examiner noted that the residual surgical scar from the 
removal of the hematoma.  The impression was surgical scar of 
the upper right arm and residuals of right upper arm trauma.  
In this case it is not clear what the residual trauma to the 
right arm is and whether or not it is part of the service-
connected disability.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:
 

1.  The VBA AMC should request veteran to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment for his 
service-connected residuals of a hematoma 
removal from the right arm.  The veteran 
should provide all necessary written 
releases for these records.  If any of 
the identified records cannot be obtained 
the VBA AMC should notify veteran of such 
and described the efforts used in 
requesting these records.  

2.  After completion of # 1, the VBA AMC 
should arrange for a VA examination with 
the appropriate VA medical facility to 
determine the nature and severity of the 
residuals associated with the service-
connected post surgical scar from the 
removal of the hematoma from the right 
arm.  The claims file and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
After a review of the claims file, it is 
requested that the examiner provide 
explicit responses to the following 
questions:

Does the veteran's service-connected 
disability include any other impairment 
apart from a healed, superficial post 
surgical scar, which is tender and 
painful on objective demonstration or 
painful on examination?  The examiner 
should specify any right upper extremity 
impairment that is not part of the 
service-connected disability.  The 
examiner is requested to comment on the 
impression provided during the November 
2002 VA examination.  The impression 
included "[r]esiduals of trauma [of the] 
right upper arm."  

Any opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale.  

3.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issue on appeal.  If the benefit 
requested is not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



